   Case 2:21-cr-00591-BRM Document 41 Filed 07/29/21 Page 1 of 8 PageID: 78



                                               U.S. Department of Justice


                                               United States Attorney
                                               District of New Jersey


CRAIG CARPENITO                                402 East State Street, Room 430   (609) 989-2190
United States Attorney                         Trenton, New Jersey 08608

MSG/PL AGR
2020R00658


                                               October 28, 2020

Lisa J. Van Hoeck, Esq.
Federal Public Defender’s Office
Station Plaza #4, 4th Floor
22 S. Clinton Avenue
Trenton, New Jersey 08609

                  Re: Plea Agreement with Earlja J. Dudley

Dear Ms. Van Hoeck:
      This letter sets forth the plea agreement between your client, Earlja J.
Dudley (“EARLJA DUDLEY”), and the United States Attorney for the District of
New Jersey (“this Office”). The Government’s offer to enter into this plea
agreement will expire on November 13, 2020, if it is not accepted in writing by
that date.

Charge

       Conditioned on the understandings specified below, this Office will
accept a guilty plea from EARLJA DUDLEY to a one-count Information
charging EARLJA DUDLEY with attempting to obstruct, impede, or interfere
with law enforcement officers engaged in their official duties incident to and
during the commission of a civil disorder, adversely affecting commerce, in
violation of 18 U.S.C. § 231(a)(3). If EARLJA DUDLEY enters a guilty plea and
is sentenced on this charge, and otherwise fully complies with all of the terms
of this agreement, this Office will not initiate any further criminal charges
against EARLJA DUDLEY in connection with (i) his conduct during the civil
disorder in Trenton, New Jersey, on May 31, 2020, as set forth in the criminal
complaint filed in United States v. Earlja J. Dudley, 20-MJ-3019, or (ii) the
firearm and ammunition found at 131 Fountain Avenue, Trenton, NJ 08618,
on June 17, 2020. However, in the event that a guilty plea in this matter is not
entered for any reason or the judgment of conviction entered as a result of this
guilty plea does not remain in full force and effect, EARLJA DUDLEY agrees
that any dismissed charges and any other charges that are not time-barred by
  Case 2:21-cr-00591-BRM Document 41 Filed 07/29/21 Page 2 of 8 PageID: 79




the applicable statute of limitations on the date that this agreement is signed
by EARLJA DUDLEY may be commenced against him, notwithstanding the
expiration of the limitations period after EARLJA DUDLEY signs the agreement.

Sentencing

       The violation of 18 U.S.C. § 231(a)(3) to which EARLJA DUDLEY agrees
to plead guilty in the Information carries a statutory maximum sentence of five
years in prison and a statutory maximum fine equal to the greatest of:
(1) $250,000, or (2) twice the gross amount of any pecuniary gain that any
persons derived from the offense, or (3) twice the gross amount of any
pecuniary loss sustained by any victims of the offense. Fines imposed by the
sentencing judge may be subject to the payment of interest.

       The sentence to be imposed upon EARLJA DUDLEY is within the sole
discretion of the sentencing judge, subject to the provisions of the Sentencing
Reform Act, 18 U.S.C. §§ 3551-3742, and the sentencing judge’s consideration
of the United States Sentencing Guidelines. The United States Sentencing
Guidelines are advisory, not mandatory. The sentencing judge may impose any
reasonable sentence up to and including the statutory maximum term of
imprisonment and the maximum statutory fine. This Office cannot and does
not make any representation or promise as to what guideline range may be
found by the sentencing judge, or as to what sentence EARLJA DUDLEY
ultimately will receive.

       Further, in addition to imposing any other penalty on EARLJA DUDLEY,
the sentencing judge: (1) will order DUDLEY to pay an assessment of $100,
pursuant to 18 U.S.C. § 3013, which assessment must be paid by the date of
sentencing; (2) may order DUDLEY to pay restitution pursuant to 18 U.S.C.
§§ 3663 et seq.; (3) may require DUDLEY, pursuant to 18 U.S.C. § 3583, to
serve a term of supervised release of not more than three (3) years, which will
begin at the expiration of any term of imprisonment imposed. Should DUDLEY
be placed on a term of supervised release and subsequently violate any of the
conditions of supervised release before the expiration of its term, DUDLEY may
be sentenced to not more than two (2) years’ imprisonment in addition to any
prison term previously imposed, regardless of the statutory maximum term of
imprisonment set forth above and without credit for time previously served on
post-release supervision, and may be sentenced to an additional term of
supervised release.

Rights of This Office Regarding Sentencing

       Except as otherwise provided in this agreement, this Office reserves its
right to take any position with respect to the appropriate sentence to be
                                      -2-
  Case 2:21-cr-00591-BRM Document 41 Filed 07/29/21 Page 3 of 8 PageID: 80




imposed on EARLJA DUDLEY by the sentencing judge, to correct any
misstatements relating to the sentencing proceedings, and to provide the
sentencing judge and the United States Probation Office all law and
information relevant to sentencing, favorable or otherwise. In addition, this
Office may inform the sentencing judge and the United States Probation Office
of: (1) this agreement; and (2) the full nature and extent of EARLJA DUDLEY’s
activities and relevant conduct with respect to this case.

Stipulations

       This Office and EARLJA DUDLEY agree to stipulate at sentencing to the
statements set forth in the attached Schedule A, which hereby is made a part
of this plea agreement. This agreement to stipulate, however, cannot and does
not bind the sentencing judge, who may make independent factual findings
and may reject any or all of the stipulations entered into by the parties. To the
extent that the parties do not stipulate to a particular fact or legal conclusion,
each reserves the right to argue the existence of and the effect of any such fact
or conclusion upon the sentence. Moreover, this agreement to stipulate on the
part of this Office is based on the information and evidence that this Office
possesses as of the date of this agreement. Thus, if this Office obtains or
receives additional evidence or information prior to sentencing that it
determines to be credible and to be materially in conflict with any stipulation in
the attached Schedule A, this Office shall not be bound by any such
stipulation. A determination that any stipulation is not binding shall not
release either this Office or EARLJA DUDLEY from any other portion of this
agreement, including any other stipulation. If the sentencing court rejects a
stipulation, both parties reserve the right to argue on appeal or at post-
sentencing proceedings that the sentencing court was within its discretion and
authority to do so. These stipulations do not restrict this Office’s right to
respond to questions from the Court and to correct misinformation that has
been provided to the Court.

Waiver of Appeal and Post-Sentencing Rights

      As set forth in Schedule A, this Office and EARLJA DUDLEY waive
certain rights to file an appeal, collateral attack, writ, or motion after
sentencing, including but not limited to an appeal under 18 U.S.C. § 3742 or a
motion under 28 U.S.C. § 2255.

Immigration Consequences

      EARLJA DUDLEY understands that, if he is not a citizen of the United
States, his guilty plea to the charged offenses will likely result in his being
subject to immigration proceedings and removed from the United States by
                                       -3-
  Case 2:21-cr-00591-BRM Document 41 Filed 07/29/21 Page 4 of 8 PageID: 81




making him deportable, excludable, or inadmissible, or ending his
naturalization. EARLJA DUDLEY understands that the immigration
consequences of this plea will be imposed in a separate proceeding before the
immigration authorities. EARLJA DUDLEY wants and agrees to plead guilty to
the charged offenses regardless of any immigration consequences of this plea,
even if this plea will cause his removal from the United States. EARLJA
DUDLEY understands that he is bound by his guilty plea regardless of any
immigration consequences of the plea. Accordingly, EARLJA DUDLEY waives
any and all challenges to his guilty plea and to his sentence based on any
immigration consequences, and agrees not to seek to withdraw his guilty plea,
or to file a direct appeal or any kind of collateral attack challenging his guilty
plea, conviction, or sentence, based on any immigration consequences of his
guilty plea.

Other Provisions

      This agreement is limited to the United States Attorney’s Office for the
District of New Jersey and cannot bind other federal, state, or local authorities.
However, this Office will bring this agreement to the attention of other
prosecuting offices, if requested to do so.

      This agreement was reached without regard to any civil or administrative
matters that may be pending or commenced in the future against EARLJA
DUDLEY. This agreement does not prohibit the United States, any agency
thereof (including the Internal Revenue Service and Immigration and Customs
Enforcement) or any third party from initiating or prosecuting any civil or
administrative proceeding against EARLJA DUDLEY.

       No provision of this agreement shall preclude EARLJA DUDLEY from
pursuing in an appropriate forum, when permitted by law, an appeal, collateral
attack, writ, or motion claiming that EARLJA DUDLEY received constitutionally
ineffective assistance of counsel.




                                       -4-
  Case 2:21-cr-00591-BRM Document 41 Filed 07/29/21 Page 5 of 8 PageID: 82




No Other Promises

       This agreement constitutes the plea agreement between EARLJA
DUDLEY and this Office and supersedes any previous agreements between
them. No additional promises, agreements, or conditions have been made or
will be made unless set forth in writing and signed by the parties.
                                         Vcry truly yours,

                                         CRAIG CARPENITO
                                         United Statcs Attorncy



                                        ALEXANDER E.RAMEY
                                        MICHELLE S.GASPARIAN
                                        Assistant Unitcd States Attorneys




 I BRENDAN DAY
Attorney-in-Charge
Trenton Branch Office
Case 2:21-cr-00591-BRM Document 41 Filed 07/29/21 Page 6 of 8 PageID: 83




                                                          6/29/2021
  Case 2:21-cr-00591-BRM Document 41 Filed 07/29/21 Page 7 of 8 PageID: 84




                      Plea Agreement with Earlja J. Dudley

                                    Schedule A

       1.    This Office and Earlja J. Dudley (“EARLJA DUDLEY”) recognize
that the United States Sentencing Guidelines are not binding upon the Court.
This Office and EARLJA DUDLEY nevertheless agree to the stipulations set
forth herein and agree that the Court should sentence EARLJA DUDLEY within
the Guidelines range that results from the total Guidelines Offense Level set
forth below. This Office and EARLJA DUDLEY further agree that neither party
will argue for the imposition of a sentence outside the Guidelines range that
results from the agreed total Guidelines Offense Level.

      2.    On May 31, 2020, EARLJA DUDLEY maliciously attempted to
damage and destroy, by means of fire, a vehicle owned and possessed by an
organization receiving Federal financial assistance, namely, a Trenton Police
Department vehicle bearing New Jersey license plate number C55-KVY.
See 18 U.S.C. § 844(f)(1); U.S.S.G. § 1B1.2(a).

      3.      The version of the United States Sentencing Guidelines effective
November 1, 2018, applies in this case. The guideline applicable to the
18 U.S.C. § 231(a)(3) charge in the Information to which EARLJA DUDLEY
agrees to plead guilty is U.S.S.G. § 2K1.4. See U.S.S.G. § 1B1.2(a); 18 U.S.C.
§ 844(f)(1); see also U.S.S.G. § 2X5.1.

       4.    The Base Offense Level is 20 because the defendant created a
substantial risk of death or serious bodily injury to any person other than a
participant in the offense, including creating that risk to fire fighters and other
emergency and law enforcement personnel who responded to or investigated
the offense. U.S.S.G. § 2K1.4(a)(2)(A) & Application Note 2.

      5.     Except as otherwise set forth herein, no other (i) specific offense
characteristics, (ii) Chapter 2 guidelines, including but not limited to U.S.S.G.
§ 2X1.1(b)(1), and/or (iii) Chapter 3 guidelines apply.

      6.     As of the date of this letter, EARLJA DUDLEY has clearly
demonstrated a recognition and affirmative acceptance of personal
responsibility for the offense charged. Therefore, if EARLJA DUDLEY’s
acceptance of responsibility continues through the date of sentencing, a
downward adjustment of 2 levels for acceptance of responsibility will be
appropriate. See U.S.S.G. § 3E1.1(a) & Application Note 3.

       7.    As of the date of this letter, EARLJA DUDLEY has assisted
authorities in the investigation or prosecution of his own misconduct by timely
notifying authorities of his intention to enter a plea of guilty, thereby permitting
                                         -7-
  Case 2:21-cr-00591-BRM Document 41 Filed 07/29/21 Page 8 of 8 PageID: 85




this Office to avoid preparing for trial and permitting this Office and the court
to allocate their resources efficiently. At sentencing, this Office will move for a
further 1-point reduction in EARLJA DUDLEY’s offense level pursuant to
U.S.S.G. § 3E1.1(b) if the following conditions are met: (a) EARLJA DUDLEY
enters a plea pursuant to this agreement, (b) this Office in its discretion
determines that EARLJA DUDLEY’s acceptance of responsibility has continued
through the date of sentencing and EARLJA DUDLEY therefore qualifies for a
2-point reduction for acceptance of responsibility pursuant to U.S.S.G.
§ 3E1.1(a), and (c) EARLJA DUDLEY’s offense level under the Guidelines prior
to the operation of § 3E1.1(a) is 16 or greater.

      8.     In accordance with the above, the total Guidelines Offense Level
applicable to EARLJA DUDLEY is 17.

       9.    The parties agree not to seek or argue for any upward or downward
departure, adjustment or variance not set forth herein. The parties further
agree that a sentence within the Guidelines range that results from the agreed
total Guidelines Offense Level is reasonable.

      10. EARLJA DUDLEY knows that he has and, except as noted below in
this paragraph, voluntarily waives, the right to file any appeal, any collateral
attack, or any other writ or motion, including but not limited to an appeal
under 18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2255, which challenges
the sentence imposed by the sentencing court if that sentence falls within or
below the Guidelines range that results from the agreed total Guidelines
Offense Level of 17. This Office will not file any appeal, motion, or writ which
challenges the sentence imposed by the sentencing court if that sentence falls
within or above the Guidelines range that results from the agreed total
Guidelines Offense Level of 17. The provisions of this paragraph are binding on
the parties even if the Court employs a Guidelines analysis different from that
stipulated to herein. Furthermore, if the sentencing court accepts a
stipulation, both parties waive the right to file an appeal, collateral attack, writ,
or motion claiming that the sentencing court erred in doing so.

      11. Both parties reserve the right to oppose or move to dismiss any
appeal, collateral attack, writ, or motion barred by the preceding paragraph
and to file or to oppose any appeal, collateral attack, writ or motion not barred
by the preceding paragraph.




                                        -8-
